UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7119



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LLOYD GEORGE MAXWELL,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-93-262-A; CA-04-635)


Submitted:   December 23, 2004            Decided:   January 7, 2005


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lloyd George Maxwell, Appellant Pro Se. Thomas More Hollenhorst,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Lloyd George Maxwell seeks to appeal the district court’s

order denying his “New Rules Notice of Motion for a Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2255 [2000]”.                An appeal may not be

taken from the final order in a § 2255 proceeding unless a circuit

justice or judge issues a certificate of appealability.                   28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).            A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See   Miller-El    v.    Cockrell,    537    U.S.    322,    338   (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).            We have independently reviewed the

record    and   conclude    that   Maxwell     has    not    made   the   requisite

showing.    Accordingly,     while     we   grant     his     motion   to    file   a

supplemental informal brief, we deny his motion for a certificate

of appealability and dismiss the appeal.

            Additionally, we construe Maxwell’s notice of appeal and

informal brief on appeal as an application to file a second or

successive motion under 28 U.S.C. § 2255.                   See United States v.

Winestock, 340 F.3d 200, 208 (4th Cir.), cert. denied, 540 U.S. 995

(2003).    In order to obtain authorization to file a successive


                                      - 2 -
§ 2255 motion, a prisoner must assert claims based on either: (1)

a new rule of constitutional law, previously unavailable, made

retroactive by the Supreme Court to cases on collateral review; or

(2) newly discovered evidence that would be sufficient to establish

by clear and convincing evidence that no reasonable factfinder

would have found the petitioner guilty of the offense.   28 U.S.C.

§§ 2244(b)(2), 2255 (2000). Maxwell’s claims do not satisfy either

of these conditions. Therefore, we decline to authorize Maxwell to

file a successive § 2255 motion.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                         DISMISSED




                              - 3 -